Exhibit 10.16

Execution Version

THIRD AMENDMENT, dated as of October 3, 2006 (this “Amendment”), to the Credit
Agreement dated as of November 30, 2004 (as heretofore amended, supplemented, or
otherwise modified, the “Credit Agreement”) among NEENAH PAPER, INC., a Delaware
corporation (the “Parent”), each subsidiary of the Parent listed as a “Borrower”
on the signature pages thereto (together with the Parent, each a “Borrower” and
collectively, the “Borrowers”), each subsidiary of the Parent listed as a
“Guarantor” on the signature pages thereto, the lenders party thereto (the
“Lenders”),  JPMORGAN CHASE BANK, N.A., as agent for the Lenders (in such
capacity, the “Agent”), and J.P. Morgan Securities Inc., as the exclusive
arranger and sole bookrunner (“Book-Runner”).

The Credit Parties have requested that the Lenders agree to amend certain
provisions of the Credit Agreement.  The Lenders party hereto are willing to
amend the Credit Agreement as set forth herein on the terms and subject to the
conditions set forth herein.  Capitalized terms used but not defined herein have
the meanings assigned to them in the Credit Agreement, including after giving
effect to the amendments set forth in this Amendment.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.  AMENDMENTS TO SECTION 1.1 OF THE CREDIT AGREEMENT.  UPON
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, SECTION
1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

(a)           by deleting the definition of “Annualized Basis” and by inserting
the following in lieu thereof:

Annualized Basis shall mean, with respect to the components of the Fixed Charge
Coverage Ratio for the first four (4) fiscal quarters ending following the
FiberMark Acquisition Effective Date (the first such fiscal quarter being the
fiscal quarter in which the FiberMark Acquisition Effective Date occurs), the
following:

(a)           for the first fiscal quarter ending following the FiberMark
Acquisition Effective Date, each such component of the Fixed Charge Coverage
Ratio during the period beginning on the FiberMark Acquisition Effective Date
and ending on the last day of the fiscal quarter in which the FiberMark
Acquisition Effective Date occurs, divided by the number of days in such period
and multiplied by 90 (the “Adjusted Quarter”), multiplied by four (4);

(b)           for the second fiscal quarter ending following the FiberMark
Acquisition Effective Date, each such component of the Fixed

1


--------------------------------------------------------------------------------


Charge Coverage Ratio during the two fiscal quarters ending following the
FiberMark Acquisition Effective Date (which shall mean the Adjusted Quarter for
the first such fiscal quarter), multiplied by two (2);

(c)           for the third fiscal quarter ending following the FiberMark
Acquisition Effective Date, each such component of the Fixed Charge Coverage
Ratio during the three fiscal quarters ending following the FiberMark
Acquisition Effective Date (which shall mean the Adjusted Quarter for the first
such fiscal quarter), divided by 0.75; and

(d)           for the fourth fiscal quarter ending following the FiberMark
Acquisition Effective Date, each such component of the Fixed Charge Coverage
Ratio during the four fiscal quarters ending following the FiberMark Acquisition
Effective Date (which shall mean the Adjusted Quarter for the first such fiscal
quarter);

provided, that (i) the cash Interest Expense paid on the Senior Notes shall be
$4,148,437.50 during each of the four quarters ending following the FiberMark
Acquisition Effective Date (regardless of when such expense is actually paid)
and (ii) the expenses for the regularly scheduled “maintenance-down” of Neenah
Paper Company of Canada’s Pictou facility incurred in the first fiscal quarter
ending following the FiberMark Acquisition Effective Date up to $7,000,000 shall
be divided by four and expenses in such amount shall be deemed to have been
incurred during each of the four quarters ending following the FiberMark
Acquisition Effective Date (regardless of when such expense is actually paid);
provided, further, that the Borrowers shall provide the Agent with the
calculation of the Annualized Basis in form and substance reasonably
satisfactory to the Agent.

(b)           by deleting the definition of “Applicable Commitment Fee
Percentage” and by inserting the following in lieu thereof:

Applicable Commitment Fee Percentage shall mean, with respect to any Commitment
Fee, a rate per annum of 0.25%.

(c)           by deleting the definition of “Applicable Margin” and by inserting
the following in lieu thereof:

Applicable Margin shall mean, with respect to any Loan, a rate per annum
determined in accordance with this definition.  The “Applicable Margin” from and
after the Third Amendment Effective Date and continuing until the first
adjustment to the Applicable Margin as set forth below shall be a rate per annum
of 1.75% for LIBOR Borrowings for both FAC Loans and Non-FAC Loans and a rate
per annum of 0.25% for Alternate Base Rate Borrowings for both FAC Loans and
Non-FAC Loans.  As of the end of each fiscal quarter of the Credit Parties
(commencing December 31, 2006), the Applicable Margin shall be adjusted

2


--------------------------------------------------------------------------------


upward or downward, as applicable, to the respective amounts shown in the
schedule below based on Availability, tested on an average daily basis for the
most recent fiscal quarter of the Credit Parties.  For purposes hereof, any such
adjustment in the respective amounts of the Applicable Margin, whether upward or
downward, shall be effective ten (10) Business Days after the Borrowing Base
Compliance Certificate of the Credit Parties and their Subsidiaries with respect
to the final month of such fiscal quarter has been delivered to and received by
the Agent in accordance with the terms of Section 6.3(i) hereof; provided,
however, if any such Borrowing Base Compliance Certificate is not delivered in a
timely manner as required under the terms of Section 6.3(i) hereof, the
Applicable Margin from the date such Borrowing Base Compliance Certificate was
due until ten (10) Business Days after Agent and Lenders receive the same will
be the highest level set forth below for the Applicable Margin.

Availability

 

Per Annum
Percentage for
Non-FAC
Loan LIBOR
Borrowings

 

Per Annum
Percentage
for Non-
FAC Loan
Alternate
Base Rate
Borrowings

 

Per Annum
Percentage
for FAC
Loan LIBOR
Borrowings

 

Per Annum
Percentage
for FAC
Loan
Alternate
Base Rate
Borrowings

 

Greater than or equal to $90,000,000

 

1.25

%

0.0

%

1.50

%

0.0

%

Less than $90,000,000, but greater than or equal to $50,000,000

 

1.50

%

0.0

%

1.75

%

0.25

%

Less than $50,000,000, but greater than or equal to $30,000,000

 

1.75

%

0.25

%

2.00

%

0.50

%

Less than $30,000,000

 

2.00

%

0.50

%

2.25

%

0.75

%

 

(d)           by deleting the words “Closing Date” contained in the table in the
definition of “Applicable Prepayment Fee Percentage” and inserting the words
“Third Amendment Effective Date” in lieu thereof;

(e)           by deleting the definition of “Borrowing Base” and inserting the
following in lieu thereof:

Borrowing Base shall mean, as of any date, the amount of the then most recent
computation of the Borrowing Base, determined by calculating the amount equal to
the following:

3


--------------------------------------------------------------------------------


(a)           85% of Eligible Receivables; plus

(b)           the lesser of (i) 75% of the value of Eligible Inventory (valued
at the lower of cost or fair market value), and (ii) 85% of the applicable Net
Recovery Value Percentage of Eligible Inventory; plus

(c)           the lesser of (i) $60,000,000 and (ii) the Margined PP&E Amount;
plus

(d)           the Fixed Asset Component.

(f)            by adding the words “or any Additional Senior Indenture; or (f)
the Parent shall cease to have the beneficial ownership, directly or indirectly,
of 100% of the Stock of FinCo, free and clear of all Liens (other than any Liens
granted under the Loan Documents and Liens permitted under Section 7.2)” at the
end of the definition of Change of Control, immediately before the period.

(g)           by deleting the definition of “Fixed Charge Coverage Ratio” and
inserting the following in lieu thereof:

Fixed Charge Coverage Ratio shall mean, with respect to any Person,

(a)           for any period ending on or prior to the FiberMark Acquisition
Effective Date, the ratio of (i) EBITDA less (A) Capital Expenditures not funded
by Indebtedness permitted by Section 7.1(c) or Section 7.1(m), less (B) cash
payments of federal, state, provincial and local income or franchise taxes, to
(ii) the sum of (A) cash Interest Expense, plus (B) Scheduled Principal Payments
plus (C) Cash Dividends, in each case of such Person for the applicable period,
and without duplication, plus (D) the amount of all expenses, charges and
liabilities related to the restructuring, closure or Disposition of Neenah Paper
Company of Canada’s Terrace Bay facility paid in cash during the period, but
only in the amount and to the extent such expenses, charges and liabilities
exceed (x) an aggregate amount of $12,000,000 during the period commencing on
the Third Amendment Effective Date and ending on December 31, 2008, or (y) an
aggregate amount of $1,000,000 during any period of four (4) consecutive fiscal
quarters (or any portion thereof) commencing after December 31, 2008 (such
excess amount being referred to herein as the “Terrace Bay Excess Cash Closure
Costs”); and

(b)           for any period ending after the FiberMark Acquisition Effective
Date, the ratio of (i) EBITDA less (A) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m), less (B) loans,
advances and Investments (other than the Pledged Inter-Company Loans so long as
an Unpledged Inter-Company Loan in an equal amount is made substantially
contemporaneously therewith) made to Persons that are not Credit Parties, less
(C) cash payments of federal, state, provincial and local income or franchise
taxes, plus (D) principal and

4


--------------------------------------------------------------------------------


interest payments paid in cash on the Pledged Inter-Company Note, plus (E) Cash
Dividends and other distributions with respect to Stock held by a Credit Party
to the extent received in cash by a Credit Party from any Person that is not a
Credit Party, to (ii) the sum of (A) cash Interest Expense, plus (B) Scheduled
Principal Payments, plus (C) Cash Dividends, plus (D) the Terrace Bay Excess
Cash Closure Costs.

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that (1) the results of
operation of the Offshore Entities and their subsidiaries, including, without
limitation, FiberMark and its subsidiaries, shall be excluded in the calculation
of Fixed Charge Coverage Ratio (except as provided in clauses (b)(i)(B) and
(b)(i)(D) above), and (2) for the first four (4) fiscal quarters ended following
the FiberMark Acquisition Effective Date (the first such fiscal quarter being
the fiscal quarter in which the FiberMark Acquisition Effective Date occurs),
the Fixed Charge Coverage Ratio shall be determined on an Annualized Basis.

(h)           by deleting the definition of “Net Income” set forth therein and
inserting the following text in lieu thereof:

Net Income shall mean, with respect to any Person for any period, net income of
such Person for the applicable calculation period determined in accordance with
GAAP; provided, that there shall not be included in such calculation of net
income (without duplication) (a) subject to limitations for certain items as
provided in clause (g) below, any extraordinary gains or losses (including in
connection with the sale or write-up of assets), (b) subject to limitations for
certain items as provided in clause (g) below, any nonrecurring gains or losses,
(c) any gains or losses from dispositions of property or assets, other than
dispositions of Inventory and equipment in the ordinary course of business, and
the tax consequences thereof, (d) the net income or loss of any other Person
that is not a Subsidiary of such Person for whom net income is being calculated
(or is accounted for by such Person by the equity method of accounting), (e) the
net income (or loss) of any other Person acquired by, or merged with, such
Person for whom net income is being calculated or any of its Subsidiaries for
any period prior to the date of such acquisition, (f) the net income of any
Subsidiary of such Person for whom net income is being calculated to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Legal Requirement
applicable to such Subsidiary, all as determined in accordance with GAAP, (g)
with respect to the Credit Parties and their Subsidiaries, the following
anticipated non-cash impairment charges of approximately (i) $110,000,000 in the
fiscal year ended December 31, 2004 and referred to in the Offering Memorandum
with

5


--------------------------------------------------------------------------------


respect to a writedown of the carrying amount of the Consolidated assets of the
Credit Parties and their Subsidiaries following the Spin-off Transaction, and
any benefits (including tax benefits) resulting from such writedown or charge,
(ii) $59,800,000 in the fiscal year ended December 31, 2005 and referred to in
the Parent and its Subsidiaries Annual Audited Financial Statements for such
fiscal year with respect to a writedown of the carrying amount of the
Consolidated assets of the Credit Parties and their Subsidiaries based on asset
impairment, and any benefits (including tax benefits) resulting from such
writedown or charge, and (iii) any non-cash non-recurring impairment charges
with respect to a writedown of the carrying amount of the Consolidated assets of
the Credit Parties acquired after the Third Amendment Effective Date (either
through direct asset purchase or as part of the acquisition of all or
substantially all of the Stock of another Person) based on the impairment of
such assets, pursuant to the provisions of Section 7.4(6), and any benefits
(including tax benefits) resulting from such writedown, but only to the extent
that such writedowns are made within the initial six (6) month period (or such
longer period acceptable to the Agent in its sole discretion) after the
acquisition of the assets whose carrying amount is being written down (h) any
non-cash compensation expense realized for grants of performance shares, stock
options or other rights to officers, directors and employees, provided that such
shares, options or other rights can be redeemed at the option of the holder only
for capital stock of such Person, (i) with respect to the Credit Parties and
their Subsidiaries, any losses of Neenah Menasha Water and Power Company to the
extent paid from funds contributed by Kimberly-Clark into a separate account of
Neenah Menasha Water and Power Company prior to the Spin-Off Transaction, (j)
with respect to the Credit Parties, any non-recurring fees, charges or other
expenses that are related to the Spin-off Transaction, not to exceed (i) with
respect to fees, charges or other expenses incurred in connection with the
closing of the Spin-off Transaction on the Closing Date, $8,500,000 in the
aggregate and (ii) with respect to fees, charges or other expenses incurred
thereafter, $1,500,000, (k) with respect to the Credit Parties, any
non-recurring charges or other expenses (determined in accordance with GAAP and
as reflected in the Company’s financial statements produced from time to time
pursuant to Section 6.3(a) and 6.3(b)) related to the restructuring, closure or
Disposition of Neenah Paper Company of Canada’s Terrace Bay facility, not to
exceed $120,000,000 in the aggregate, but excluding any cash charges or payments
made in connection with the Disposition of the Terrace Bay facility, (l) with
respect to the Credit Parties, all non-recurring expenses and charges
(determined in accordance with GAAP and as reflected in the Company’s financial
statements produced from time to time pursuant to Section 6.3(a) and 6.3(b))
related to the extended closure (in excess of the regularly scheduled closure
for annual maintenance of such facility) of the Neenah Paper Company of Canada’s
Pictou facility during the fourth quarter of 2006 calendar year due to
replacement of boilers and other equipment caused by pipe corrosion, such excess
expenses and charges not to exceed $5,000,000 in the aggregate, and (m) with
respect to the Credit Parties, any non-recurring charges or other expenses
(determined in accordance with GAAP and as reflected in the Company’s financial
statements

6


--------------------------------------------------------------------------------


produced from time to time pursuant to Section 6.3(a) and 6.3(b)) related to (1)
the restructuring or permanent closure of any facility (other than Neenah Paper
Company of Canada’s Terrace Bay facility) of any Credit Party or (2) Hedging
Obligations owing and paid during the fourth quarter of 2006 calendar year with
respect to pulp futures contracts permanently expiring in such quarter, which
non-recurring charges or other expenses described in part (1) and (2) of this
clause (m) shall not exceed $5,000,000 in any calendar year or $10,000,000 in
the aggregate during the term of this Agreement.

(i)            by deleting the definition of “Permitted Affiliate Transactions”
set forth therein and inserting the following text in lieu thereof:

Permitted Affiliate Transactions shall mean any of the following: (a) 
transactions between Credit Parties; (b) transactions between Offshore Entities,
(b) customary directors’ fees, customary directors’ indemnifications and similar
arrangements for officers and directors of the Credit Parties and the Offshore
Entities entered into in the ordinary course of business, together with any
payments made under any such indemnification arrangements; provided, that any of
the foregoing owed to directors and officers of the Offshore Entities are only
payable and paid by the Offshore Entities; (c) customary and reasonable loans,
advances and reimbursements to officers, directors and employees of the Credit
Parties and Offshore Entities for travel, entertainment, moving and other
relocation expenses, in each case made in the ordinary course of business
provided, that any of the foregoing owed to officers, directors and employees of
the Offshore Entities are only payable and paid by the Offshore Entities; (d)
the incurrence of intercompany Indebtedness permitted pursuant to Sections
7.1(f) and 7.1(n) hereof and Contingent Obligations permitted pursuant to
Section 7.1(g) hereof, (e) employment agreements and arrangements entered into
with directors, officers and employees of the Credit Parties or the Offshore
Entitles in the ordinary course of business; provided, that any obligations
under any of the foregoing owed to directors, officers and employees of the
Offshore Entities are only obligations of the Offshore Entities and are only
paid by the Offshore Entities; and (f) other transactions, contracts or
agreements existing on the Third Amendment Effective Date or the FiberMark
Acquisition Effective Date and which are set forth on Schedule 7.6 attached
hereto, together with any renewals and extensions of such existing transactions,
contracts or agreements, so long as such renewals and extensions are upon terms
and conditions substantially identical to the terms and conditions set forth in
such existing transactions, contracts and agreements (or otherwise no less
favorable to the Credit Parties, as applicable), and such other transactions,
contracts or agreements with respect to the Offshore Entities entered into after
the FiberMark Acquisition Effective Date, which (i) either (A) contain terms and
conditions substantially similar to those transactions, contracts and agreements
listed on Schedule 7.6 attached hereto or (B) are transactions, contracts or
agreements customarily entered into by public companies for the provision of
administrative services to their related companies (including, without
limitation, legal, accounting, treasury, tax, human resources, billing and
collection, accounts payable, risk management, compliance and other

7


--------------------------------------------------------------------------------


similar administrative services), and (ii) have been approved by the Agent in
its reasonable discretion.  Where any costs, expenses, fees or other payments to
directors, officers or employees described herein are required to be made by, or
to be obligations solely of, Offshore Entities, such amounts may be either paid
directly by the Offshore Entities, or paid by any Credit Party and reimbursed in
cash by Offshore Entities in the ordinary course of business which, in any
event, shall not be longer than 60 days after such payment is made.  In the
event such costs, expenses, fees or other payments relate both to the Credit
Parties and to one or more Offshore Entities, the Parent shall be entitled to
make a reasonable, good faith allocation of such amounts as between the affected
Credit Parties, on the one hand, and the affected Offshore Entities on the
other.

(j)            by deleting the definition of “Scheduled Principal Payments” set
forth therein and inserting the following text in lieu thereof:

“Scheduled Principal Payments” shall mean, with respect to any Person for any
period, the aggregate amount of regularly scheduled payments of principal, if
any, in respect of funded Indebtedness (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid by
such Person and its consolidated Subsidiaries during such period, excluding (i)
principal payments under the Unpledged Inter-Company Loan, but solely to the
extent an equal principal payment is made substantially contemporaneously
thereafter by FinCo on a Pledged Inter-Company Loan, and (ii) resulting,
substantially contemporaneous payments under the Pledged Inter-Company Loan.

(k)           by deleting the definition of “Subsidiary” set forth therein and
inserting the following text in lieu thereof:

“Subsidiary” shall mean, as to a particular parent Business Entity, any Business
Entity (excluding any Offshore Entity) of which more than fifty percent (50%) of
the Stock issued by such Business Entity is at the time directly or indirectly
owned by such parent Business Entity or by one or more of its Affiliates.

(l)            by deleting clause (a) of the definition of “Termination Date”
and inserting the following in lieu thereof:

(a)           November 30, 2010,

(m)          by deleting the last sentence of the definition of “Total
Commitment” and inserting the following in lieu thereof:

As of the Third Amendment Effective Date, the Total Commitment is $165,000,000.

(n)           by adding the following new definitions in their appropriate
alphabetical order:

8


--------------------------------------------------------------------------------


Additional Senior Indenture shall mean a trust indenture between the Parent and
a financial institution serving as trustee thereunder, having covenants (but not
necessarily economic terms) substantially consistent with those in the Senior
Note Indenture (and if relating to senior subordinated Additional Senior Notes,
having subordination provisions customary for similar financings and
satisfactory to the Agent and its counsel).

Additional Senior Note Documents shall mean any and all agreements, instruments
and other documents pursuant to which the Additional Senior Notes have been or
will be issued or otherwise setting forth the terms of the Additional Senior
Notes, the Additional Senior Indenture and the obligations with respect thereto,
including any guaranty agreements, bank product agreements or hedging agreements
related thereto, all ancillary agreements as to which any agent, trustee or
lender is a party or a beneficiary and all other agreements, instruments,
documents and certificates executed in connection with any of the foregoing, in
each case as such agreement, instrument or other document may be amended,
restated, supplemented, refunded, replaced or otherwise modified from time to
time in accordance with the terms thereof.

Additional Senior Notes shall mean any senior unsecured or senior subordinated
unsecured Indebtedness issued by the Parent after the Third Amendment Effective
Date as permitted pursuant to Section 7.1(m), pursuant to an Additional Senior
Indenture.

Commitment Increase Agreement shall mean a Commitment Increase Agreement entered
into by a Lender in accordance with Section 2.15(c) and accepted by the Agent in
the form of Exhibit B to the Third Amendment, or any other form approved by the
Agent.

Commitment Increase Notice has the meaning assigned to such term in Section
2.15(a).

Dollar and the sign $ shall mean lawful money of the United States of America.

Excluded Foreign Subsidiary has the meaning assigned to such term in
Section 6.10.

FAC Loans shall mean, at any time, that portion of the Revolving Loans then
outstanding that is equal to the Fixed Asset Component at such time; provided,
that if the aggregate amount of all Revolving Loans outstanding at such time is
less than the Fixed Asset Component, all of such Revolving Loans shall be deemed
to be FAC Loans.

FiberMark shall mean FiberMark Beteiligungs GmbH and FiberMark Services GmbH &
Co. KG., collectively.

9


--------------------------------------------------------------------------------


FiberMark Acquisition shall mean the acquisition directly and indirectly by the
Borrowers of all or substantially all of the capital stock and other outstanding
equity interests of FiberMark (together with certain subsidiaries and affiliates
of FiberMark) pursuant to the FiberMark Purchase Agreement.

FiberMark Acquisition Effective Date has the meaning assigned to such term in
Section 7.4.

FiberMark Purchase Agreement shall mean that certain Sale and Purchase Agreement
dated as of August 9, 2006, by and between FiberMark International Holdings LLC
and FiberMark, Inc., as sellers, and the Parent, as buyer.

FiberMark Purchase Documents has the meaning assigned to such term in Section
5.30.

FinCo shall mean Neenah Paper International Finance Company B.V., a company
formed under the laws of the Netherlands, all of whose issued and outstanding
Stock is owned by the Parent or another Credit Party.

Fixed Asset Component shall mean $30,000,000; provided, that, the Fixed Asset
Component shall reduce (i) in equal installments of $2,500,000 commencing on the
earlier to occur of (1) the last day of the third full calendar month following
the FiberMark Acquisition Effective Date and (2) February 28, 2007, and
continuing on the last day of each third month thereafter, and (ii) upon the
consummation of Dispositions of Timberland Properties, Eligible Equipment and
Mill Properties consisting of Eligible Real Estate, by the applicable percentage
of the Net Recovery Value Percentage of the Property so disposed of.

Indenture Cap shall mean the maximum aggregate principal amount of Indebtedness
permitted under Credit Facilities (as defined in the Senior Note Indenture and
any Additional Senior Indenture) pursuant to any limitation or restriction set
forth in the Senior Indenture, any other Senior Note Document or any Additional
Senior Note Documents, as the same may be amended, restated, waived or otherwise
modified from time to time.

Initial Pledged Inter-Company Loan shall mean that certain loan advance in the
amount of $135,000,000 to be made by NP International HoldCo to FinCo not more
than two Business Days prior to the FiberMark Acquisition Effective Date, to
provide FinCo with funds to finance, by means of an Unpledged Inter-Company
Loan, the FiberMark Acquisition, which loan advance to FinCo shall be evidenced
by the Pledged Inter-Company Note.

Margined PP&E Amount shall mean the sum of (i) 65% of the Net Recovery Value
Percentage of the Timberland Properties owned, plus (ii) 75% of the Net Recovery
Value Percentage of Eligible Equipment, plus (iii) 65% of the Net Recovery Value
Percentage of the Mill Properties constituting Eligible Real Estate.

10


--------------------------------------------------------------------------------


New Lender has the meaning assigned to such term in Section 2.15(d).

New Lender Agreement means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.15(d) and accepted by the Agent in the form of
Exhibit C to the Third Amendment, or any other form approved by the Agent.

Non-FAC Loans shall mean Revolving Loans which are not FAC Loans.

NP International shall mean Neenah Paper International, LLC, a Delaware limited
liability company and an indirect, wholly owned Subsidiary of NP International
HoldCo, which subsidiary will be created on or before to the FiberMark
Acquisition Effective Date.

NP International HoldCo shall mean Neenah Paper International Holding Company,
LLC, a Delaware limited liability company and a wholly owned Subsidiary of the
Parent.

Offshore Entities shall mean FinCo, FiberMark, each direct or indirect
subsidiary of FiberMark and their respective successors and assigns; provided,
that FiberMark and its subsidiaries shall not be deemed Offshore Entities until
such time as FiberMark is a subsidiary of the Parent.

Pledged Inter-Company Loan shall mean, collectively, the Initial Pledged
Inter-Company Loan and subsequent advances under the inter-company revolving
line of credit from NP International HoldCo to FinCo, evidenced by the Pledged
Inter-Company Note, which line of credit shall be used to provide FinCo with
funds to finance, by means of Unpledged Inter-Company Loans, the activities of
NP International and, to the extent permitted under this Agreement, any
non-U.S., non-Canadian subsidiaries of NP International from time to time.

Pledged Inter-Company Note shall mean the promissory note, substantially in the
form of Exhibit A to the Third Amendment, to be issued on or prior to the
FiberMark Acquisition Effective Date by FinCo to NP International HoldCo, and
which shall evidence the Pledged Inter-Company Loan.

Pro Forma Opening Statements has the meaning assigned to such term in Exhibit D
to the Third Amendment.

Projections has the meaning assigned to such term in Exhibit D to the Third
Amendment.

Third Amendment shall mean that certain Third Amendment dated as of October 3,
2006 by and among the Borrowers, the Guarantors, the Agent and the Lenders
pursuant to which the Agreement was amended.

Third Amendment Effective Date shall mean October 3, 2006.

11


--------------------------------------------------------------------------------


Unpledged Inter-Company Loan shall mean the inter-company loans made from time
to time by FinCo to NP International for the purpose of financing the FiberMark
Acquisition and the activities of NP International and any non-U.S.,
non-Canadian subsidiaries of NP International from time to time.

(o)           by deleting the following definitions in their entirety and
without replacement: “Equipment Amortization Amount”, “Mill Properties
Amortization Amount”, “Stipulated Terrace Bay Reduction Amount”, “Terrace Bay
Sale Date” and “Timberland Properties Amortization Amount”.


SECTION 2.  AMENDMENT TO SECTION 2.1 TO THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT PURSUANT TO SECTION 37 HEREOF, SECTION 2.1 OF
THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SECTION
2.1 IS SUBSTITUTED IN LIEU THEREOF:

2.1           Commitments.  Subject to the terms and conditions hereof, each
Lender, severally and not jointly, agrees to make Revolving Loans to the
Borrowers from time to time on and after the Closing Date until, but not
including, the Termination Date, in an aggregate principal amount at any one
time outstanding (including such Lender’s Commitment Percentage of the Letter of
Credit Exposure Amount and the Swingline Exposure at such time) up to, but not
exceeding, such Lender’s Commitment.  Notwithstanding the foregoing, the
aggregate principal amount of the Revolving Loans outstanding at any time shall
not exceed the lesser of (1) the Indenture Cap, and (2)(a) the lesser at such
time of (i) the Total Commitment and (ii)(A)  the Borrowing Base as of such time
less (B) all applicable Reserves, less (b) the aggregate Letter of Credit
Exposure Amount and Swingline Exposure at such time less (c) the aggregate
amount of the items specified in clauses (b)(ii) and (b)(iii) of the definition
of “Availability.”  Subject to the conditions herein, any such Revolving Loan
prepaid prior to the Termination Date may be reborrowed as an additional
Revolving Loan by the Borrowers pursuant to the terms of this Agreement.


SECTION 3.  AMENDMENT TO SECTION 2.4(B) OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, THE SECOND
SENTENCE OF SECTION 2.4(B) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING SENTENCE IS SENTENCE IS SUBSTITUTED IN LIEU THEREOF:


IN ADDITION TO THE FOREGOING, SIMULTANEOUSLY WITH ANY TERMINATION OF THE TOTAL
COMMITMENT OR REDUCTION IN THE TOTAL COMMITMENT WHICH TERMINATION OR REDUCTION
OCCURS ON OR BEFORE THE SECOND ANNIVERSARY OF THE THIRD AMENDMENT EFFECTIVE
DATE, THE BORROWERS SHALL PAY TO EACH LENDER, THROUGH THE AGENT, A PREPAYMENT
FEE EQUAL TO THE APPLICABLE PREPAYMENT FEE PERCENTAGE TIMES THE AGGREGATE
REDUCTION, WITHOUT DUPLICATION FOR ANY PRIOR REDUCTIONS, IN SUCH LENDER’S
COMMITMENT DURING THE PERIOD FROM THE THIRD AMENDMENT EFFECTIVE DATE TO THE DATE
OF SUCH TERMINATION OR REDUCTION; PROVIDED, THAT, NO PREPAYMENT FEE WILL BE DUE
IN THE CASE OF ANY REDUCTION IF, AFTER GIVING EFFECT THERETO, THE AMOUNT OF THE
TOTAL COMMITMENT IS EQUAL TO OR GREATER THAN $105,000,000, OR AS A

12


--------------------------------------------------------------------------------



RESULT OF THE TERMINATION OF THE TOTAL COMMITMENT IN CONNECTION WITH A
REFINANCING IN WHICH JPMORGAN CHASE BANK, N.A AND/OR ITS AFFILIATES ARE THE SOLE
ARRANGER, SOLE BOOK RUNNER AND SOLE ADMINISTRATIVE AGENT THEREOF.


SECTION 4.  AMENDMENT TO SECTION 2.10(E) OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, THE FIRST
SENTENCE OF CLAUSE (E) OF SECTION 2.10 OF THE CREDIT AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND THE FOLLOWING NEW SENTENCE IS SUBSTITUTED IN LIEU THEREOF:

In consideration of the issuance of each Letter of Credit pursuant to the
provisions of this Section 2.10, the Borrowers agree to pay (subject to Section
10.6 hereof) to the Agent for the ratable benefit of the Lenders a letter of
credit fee (computed on the basis of the actual number of days elapsed in a year
composed of 360 days) in an amount equal to the product of (i) the Applicable
Margin in effect for LIBOR Borrowings of Revolving Loans which are Non-FAC Loans
for the applicable period times (ii) the undrawn amount of the applicable Letter
of Credit, with each letter of credit fee to commence to accrue as of the date
of issuance of such Letter of Credit and to be effective as to any reductions in
the undrawn amount of such Letter of Credit as of the date of any such reduction
(whether resulting from payments thereunder by the Agent, by agreement of the
beneficiary thereunder or automatically by the terms of the Letter of Credit).


SECTION 5.  AMENDMENT TO ADD A NEW SECTION 2.15 TO THE CREDIT AGREEMENT.  UPON
THE EFFECTIVENESS OF THIS AMENDMENT PURSUANT TO SECTION 37 HEREOF, A NEW SECTION
2.15 IS HEREBY ADDED TO ARTICLE 2 OF THE CREDIT AGREEMENT TO READ IN FULL AS
FOLLOWS:

2.15         Increase of Commitments.

(a)           If no Default or Event of Default or Material Adverse Effect shall
have occurred and be continuing, the Borrowers may at any time prior to the
Termination Date request one or more increases of the Commitments by notice to
the Agent in writing of the amount of such proposed increase (each such notice,
a “Commitment Increase Notice”); provided, however, that, (i) the Commitment of
any Lender may not be increased without such Lender’s consent, (ii) the
aggregate amount of the Commitments as so increased shall not exceed
$225,000,000, and (iii) the Commitments may not be increased without the consent
of the Agent (which consent shall not be unreasonably withheld or delayed).  Any
such Commitment Increase Notice delivered with respect to any proposed increase
in the Commitments must offer each Lender an opportunity to subscribe for its
Commitment Percentage (with respect to the existing Commitments (prior to such
increase)) of the increased Commitments.  The Agent shall, within five (5)
Business Days after receipt of a Commitment Increase Notice, notify each Lender
of such request.  Each Lender desiring to increase its Commitment shall notify
the Agent in writing no later than ten (10) Business Days after receipt of
notice from the Agent.  Any Lender that does not notify the Agent within the
time

13


--------------------------------------------------------------------------------


period specified above that it will increase its Commitment will be deemed to
have rejected such offer.  Any agreement by a Lender to increase its Commitment
shall be irrevocable.

(b)           If any proposed increase in the Commitments is not fully
subscribed by the existing Lenders pursuant to the procedure outlined in clause
(a) preceding, the Borrowers may, in their sole discretion, but with the consent
of the Agent as to any Person that is not at such time a Lender (which consent
shall not be unreasonably withheld or delayed), offer to any existing Lender or
to one or more additional banks or financial institutions the opportunity to
participate in all or a portion of such unsubscribed portion of the Commitments,
by notifying the Agent; provided, that the Commitment of any New Lender shall
not be less than $15,000,000 and shall be in an integral multiple of
$5,000,000.  Promptly and in any event within five (5) Business Days after
receipt of notice from the Borrowers of their desire to offer such unsubscribed
commitments to certain existing Lenders or to the additional banks or financial
institutions identified therein, the Agent shall notify such proposed lenders of
the opportunity to participate in all or a portion of such unsubscribed portion
of the increased Commitments.

(c)           Any existing Lender that accepts the Borrowers’ offer to increase
its Commitment shall execute a Commitment Increase Agreement with the Borrowers,
the Guarantors and the Agent, whereupon such Lender shall be bound by, and
entitled to the benefits of, this Agreement with respect to the full amount of
its Commitment as so increased.

(d)           Any additional bank or financial institution which is not an
existing Lender and which accepts the Borrowers’ offer to participate in the
increased Commitments shall execute and deliver to the Agent, the Borrowers and
the Guarantors a New Lender Agreement setting forth its Commitment (subject to
the limitations on the amounts thereof set forth herein), and upon the
effectiveness of such New Lender Agreement such bank or financial institution (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement, and the signature pages hereof shall be deemed to be amended
to add the name of such New Lender.

(e)           Upon any increase in the Commitments pursuant to this Section
2.15, Schedule 1.1A shall be deemed amended to reflect the Commitment of each
Lender (including any New Lender) as thereby increased.


SECTION 6.  AMENDMENT TO ADD A NEW SECTIONS 5.2(C) AND 5.2(D) TO THE CREDIT
AGREEMENT.  UPON THE FIBERMARK ACQUISITION EFFECTIVE DATE, SUBSECTIONS (C) AND
(D) ARE HEREBY ADDED TO SECTION 5.2 OF THE CREDIT AGREEMENT TO READ IN FULL AS
FOLLOWS:

14


--------------------------------------------------------------------------------


(c)           To the best knowledge of each Credit Party after reasonable
inquiry, the unaudited consolidated balance sheet of FiberMark Services GmbH &
Co. KG and its Subsidiaries for the four (4) quarter period ended on December
31, 2005 and the three (3) month period ended on March 31, 2006, and the related
consolidated statement of income of FiberMark Services GmbH & Co. KG and its
Subsidiaries for such four (4) quarter and three (3) month periods then ended,
each delivered to the Agent and the Lenders in connection with the Third
Amendment, have been prepared in accordance with GAAP or generally accepted
accounting principles in Germany, as indicated, in each case consistently
applied and fairly present in all material respects the consolidated assets and
liabilities (Vermoegenslage), financial position (Finanslage) and results of
operations (Ertragslage) of FiberMark Services GmbH & Co. KG and its
subsidiaries as at the dates and for the periods indicated therein except normal
recurring year end adjustments (none of which are or will be material).

(d)           The Credit Parties have heretofore furnished to the Agent, for
each year (commencing with the year ending on December 31, 2006) from the
projected FiberMark Acquisition Effective Date through December 31, 2008,
projected income statements, balance sheets and cash flows of the Credit
Parties, their Subsidiaries and the Offshore Entities, on a Consolidated basis,
together with one or more schedules demonstrating prospective compliance with
all financial covenants contained in this Agreement, such projections disclosing
all material assumptions made by the Credit Parties in formulating such
projections.  The projections are based upon estimates and assumptions which the
Credit Parties believe are reasonable in light of the conditions which existed
as of the time the projections were made, have been prepared on the basis of the
material assumptions stated therein and reflect as of the Third Amendment
Effective Date and the FiberMark Acquisition Effective Date an estimate believed
reasonable by the Credit Parties as to the results of operations and other
information projected therein.

SECTION 7.  Amendment to Section 5.4 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 5.4 of the Credit Agreement shall
be deleted in its entirety and the following new Section 5.4 shall be
substituted in lieu thereof:

5.4           Other Debt.  Neither any Credit Party nor any Offshore Entity is
in default in the payment of any other Indebtedness or under any agreement,
mortgage, deed of trust, security agreement or lease to which it is a party, the
result of which has, or could reasonably be expected to have, a Material Adverse
Effect.

SECTION 8.  Amendment to Section 5.5 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 5.5 of the Credit Agreement shall
be deleted in its entirety and the following new Section 5.5 shall be
substituted in lieu thereof:

15


--------------------------------------------------------------------------------


5.5           Litigation.  Except as set forth on Schedule 5.5 attached hereto,
there is no litigation, administrative proceeding or investigation pending or,
to the knowledge of any Credit Party, threatened against, nor any outstanding
judgment, order or decree affecting, any Credit Party or any Offshore Entity
before or by any Governmental Authority or arbitral body which individually or
in the aggregate have, or could reasonably be expected to have, a Material
Adverse Effect.  No Credit Party is knowingly in material default with respect
to any material judgment, writ, rule, regulation, order or decree of any
Governmental Authority binding on it or its property.  No Offshore Entity is
knowingly in material violation with respect to any material judgment, writ,
rule, regulation, order or decree of any Governmental Authority binding on it or
its property, which violation individually or in the aggregate with all other
such violations have, or could reasonably be expected to have, a Material
Adverse Effect.

SECTION 9.  Amendment to Section 5.6 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 5.6 of the Credit Agreement shall
be deleted in its entirety and the following new Section 5.6 shall be
substituted in lieu thereof:

5.6           Taxes.  Each Credit Party and, subject to completion of the
FiberMark Acquisition, each Offshore Entity has filed all federal, provincial,
state, local or foreign income, franchise and other material tax returns
required to have been filed and paid all taxes shown thereon to be due, except
those for which extensions have been obtained and except for those which are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained in accordance with GAAP.  No
federal income tax returns of any Credit Party or Offshore Entity have been
audited by the Internal Revenue Service, the Canada Revenue Agency, the
Netherlands national tax authority (Belastingdienst) or the German national tax
authority (Bundesfinanzhof), the determination under which could reasonably be
expected to have a Material Adverse Effect.  No Credit Party or Offshore Entity
has, as of the Third Amendment Effective Date and the FiberMark Acquisition
Effective Date, requested or been granted any extension of time to file any
federal tax return.  No Credit Party or Offshore Entity has, as of the Third
Amendment Effective Date and the FiberMark Acquisition Effective Date, requested
or been granted any extension of time to file any state, provincial, local or
foreign tax return, other than extensions with respect to tax liabilities where
such Credit Party’s or Offshore Entity’s failure to pay such tax liabilities
would not have a Material Adverse Effect.  Except for the Spin-off Tax Sharing
Agreement and any other tax sharing agreement entered into and delivered to the
Agent pursuant to the terms hereof, no Credit Party or Offshore Entity is a
party to, or has any obligation under, any tax sharing arrangement with any
Person.  Each Guarantor is, and has been at all times since its creation or
organization, classified as a disregarded entity for United States federal tax
purposes.  None of the Parent or any of its Subsidiaries has taken (or failed to
take) any action, the taking (or failure to take) of which could reasonably be
expected to give rise to an indemnity obligation of the Parent or any of its
Subsidiaries under the Spin-off Tax Sharing Agreement.

16


--------------------------------------------------------------------------------


SECTION 10.  Amendment to Section 5.7 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 5.7 hereof, the
second and third sentences of Section 5.7 of the Credit Agreement shall be
deleted in their entirety and the following two sentences shall be substituted
in lieu thereof:

As of the Third Amendment Effective Date and the FiberMark Acquisition Effective
Date, each Credit Party has disclosed to the Agent all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  As of the Third Amendment
Effective Date and the FiberMark Acquisition Effective Date there is no
contingent liability or fact that could reasonably be expected to have a
Material Adverse Effect which has not been specifically set forth in the
Parent’s public filings with the Securities and Exchange Commission filed on or
prior to the Third Amendment Effective Date, or in a schedule hereto.

SECTION 11.  Amendment to Section 5.8 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
5.8 of the Credit Agreement shall be deleted in its entirety and the following
new Section 5.8 shall be substituted in lieu thereof:

5.8           Subsidiaries and Offshore Entities.  As of the date of Third
Amendment Effective Date and the FiberMark Acquisition Effective Date, no Credit
Party has any Subsidiaries or any other majority, or material minority ownership
interests in any other Person other than as listed on Parts A and B,
respectively, of Schedule 5.8 attached hereto.  Except as expressly indicated on
Parts A and B of Schedule 5.8 attached hereto, as of the Third Amendment
Effective Date and the FiberMark Acquisition Effective Date, respectively, each
of the Subsidiaries and Offshore Entities listed on such Parts A and B of
Schedule 5.8 is wholly-owned by the Credit Party or other Person indicated on
such schedule.  As of the Third Amendment Effective Date and the FiberMark
Acquisition Effective Date, Parts A and B, respectively, of  Schedule 5.8 set
forth (a) the jurisdiction of incorporation or organization of each Subsidiary
of any Credit Party and each Offshore Entity, and (b) the percentage of each
Credit Party’s, any of its Subsidiaries’ or such other Person’s (as indicated
thereon) ownership of the Stock of each Subsidiary of any Credit Party and each
Offshore Entity.


SECTION 12.  AMENDMENT TO ADD A NEW SECTION 5.30 TO THE CREDIT AGREEMENT.  UPON
THE EFFECTIVENESS OF THIS AMENDMENT PURSUANT TO SECTION 37 HEREOF, A NEW SECTION
5.30 IS HEREBY ADDED TO ARTICLE 5 OF THE CREDIT AGREEMENT TO READ IN FULL AS
FOLLOWS:

5.30         FiberMark Purchase Documents.  The Borrowers have provided to the
Agent a true and correct copies of the FiberMark Purchase Agreement and all
other material documents, instruments and agreements entered into by and between
or among any Credit Party related to the FiberMark Acquisition, including all
amendments and modifications thereto (whether characterized as an

17


--------------------------------------------------------------------------------


amendment, modification, waiver, consent or similar document) (collectively, the
“FiberMark Purchase Documents”).  No material rights or obligations of any party
to any of the FiberMark Purchase Documents have been waived, except as expressly
permitted by clause (7) of the proviso to Section 7.4, and to the best knowledge
of the Parent, no party to any of the FiberMark Purchase Documents is in default
of its obligations or in breach of any representations or warranties made
thereunder.  Each of the FiberMark Purchase Documents is a valid, binding and
enforceable obligation of each Credit Party signatory thereto in accordance with
its terms.  To the best knowledge of the Parent, each of the FiberMark Purchase
Documents is a valid, binding and enforceable obligation of each party thereto
in accordance with its terms and is in full force and effect in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors rights generally and by
general equitable principles including remedies of specific performance and
injunction.


SECTION 13.  AMENDMENT TO SECTION 6.3 OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF:

(i)            clause (c) of Section 6.3 is hereby deleted in its entirety and
the following new clause (c) is substituted in lieu thereof:

(c)           as soon as available and in any event within thirty (30) days
after the end of the month, Monthly Unaudited Financial Statements of the Credit
Parties and their Subsidiaries; provided, however, that (i) except as provided
in clause (ii) of this Section 6.3(c), such Monthly Unaudited Financial
Statements for the months of January, February, and March, 2007, shall be due as
soon as available and in any event no later than forty-five (45) days after the
end of each such respective calendar month and (ii) the Monthly Unaudited
Financial Statements for the first three months ending following the FiberMark
Acquisition Effective Date shall be due as soon as available and in any event
within sixty (60) days after the end of such calendar months;

(ii)           clauses (f) and (g) of Section 6.3 of the Credit Agreement are
hereby amended by changing each reference to “$35,000,000” therein to read
“$30,000,000”, and each reference to “$45,000,000” therein to read
“$40,000,000”;

(iii)          clause (i) of Section 6.3 is hereby deleted in its entirety and
the following new clause (i) is substituted in lieu thereof:

(i)            as soon as available and in any event within fifteen (15)
Business Days after the end of each calendar month, (A) a certificate setting
forth the calculation of the Indemnity Cap as of the end of such calendar month
(in form and substance reasonably acceptable to the Agent), and (B) a Borrowing
Base Compliance Certificate; provided, however, that such Borrowing Base
Compliance Certificate for the months of January, February and March, 2007,

18


--------------------------------------------------------------------------------


shall be due as soon as available and in any event no later than thirty (30)
days after the end of each such respective calendar month;

(iv)          clause (j) of Section 6.3 is hereby deleted in its entirety and
the following new clause (j) is substituted in lieu thereof:

(j)            as soon as available and in any event within thirty (30) days
prior to the commencement of each fiscal year of the Credit Parties,
management-prepared Consolidated and consolidating financial projections of the
Credit Parties and their Subsidiaries for the immediately following three (3)
fiscal years (setting forth such projections on both an annual basis and on a
monthly basis for the upcoming fiscal year and on an annual basis only for the
two (2) fiscal years thereafter), such projections to be prepared and submitted
in such format and detail as reasonably requested by the Agent;


SECTION 14.  AMENDMENT TO SECTION 6.4(B) OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, THE
FOLLOWING SENTENCE IS ADDED AT THE END OF CLAUSE (B) OF SECTION 6.4 OF THE
CREDIT AGREEMENT:

For avoidance of doubt, the Property inspection rights granted to the Agent and
the Lenders in this Section 6.4, do not include the Property of the Offshore
Entities.


SECTION 15.  AMENDMENT TO SECTION 6.9 OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, SECTION
6.9 OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING
NEW SECTION 6.9 IS SUBSTITUTED IN LIEU THEREOF:

6.9           Use of Proceeds.  Subject to the terms and conditions contained
herein, use the proceeds of the Loans (a) to finance the FiberMark Acquisition,
including to finance the funding of the Pledged Inter-Company Loan and the
payment of a portion of the one-time payment to FiberMark International Holdings
LLC and FiberMark, Inc., which one-time cash payment amount shall not exceed
$220,000,000 in the aggregate; (b) to finance transaction costs for the
FiberMark Acquisition, including, without limitation, fees, costs and expenses
incurred in connection with the Third Amendment in an amount not to exceed
$10,000,000; (c) to finance ongoing working capital needs of the Credit Parties
not otherwise prohibited herein; (d) for the issuance of Letters of Credit for
the account of the Credit Parties in accordance with and subject to the terms of
this Agreement; and (e) for general corporate purposes of the Credit Parties in
the ordinary course of business; provided, that no proceeds of any Loan shall be
used (w) for the purpose of purchasing or carrying directly or indirectly any
margin stock as defined in Regulation U (“Reg U”) of the Board of Governors of
the Federal Reserve System, (x) for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry any such margin
stock, (y) for any other purpose which would cause such Loan to be a “purpose
credit” within the meaning of Reg U and (z) for any purpose which would

19


--------------------------------------------------------------------------------


constitute a violation of Reg U or of Regulations T or X of the Board of
Governors of the Federal Reserve System or any successor regulation of any
thereof or of any other rule, statute or regulation governing margin stock from
time to time.

SECTION 16.  Amendment to Section 6.10 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
6.10 of the Credit Agreement is hereby deleted in its entirety and the following
new Section 6.10 is substituted in lieu thereof:

6.10         Borrowers; Guarantors; Joinder Agreements.  Promptly inform the
Agent of the creation or acquisition of any Subsidiary of any Credit Party after
the Closing Date and, within thirty (30) days after the written request of the
Agent (or the Required Lenders in the case of clause (b) below) delivered in
accordance with Section 10.2 below, cause:

(a) each such Subsidiary (i) that is a Domestic Subsidiary to become a Borrower
by execution and delivery to the Agent, for the ratable benefit of the Lender
Parties, of a Joinder Agreement, and (ii) that is not a Domestic Subsidiary
(other than an Excluded Foreign Subsidiary) to become a Guarantor by execution
and delivery to the Agent, for the ratable benefit of the Lender Parties, of a
Guaranty and/or a Joinder Agreement, as applicable;

(b) a first priority perfected security interest to be granted to the Agent (or
the Canadian Collateral Agent, as applicable), for the ratable benefit of the
Lender Parties, in all of the Stock of such Subsidiary owned by the Credit
Parties or any of their other Subsidiaries if such newly acquired or created
Subsidiary is a Domestic Subsidiary or is treated, for U.S. federal tax
purposes, as an entity that is disregarded as an entity separate from its owner
within the meaning of Treas. Reg. § 301.7701-1, or if such newly acquired or
created Subsidiary is a foreign Subsidiary that is not disregarded as an entity
separate from its owner within the meaning of Treas. Reg. § 301.7701-1 (an
“Excluded Foreign Subsidiary”), then cause not more than sixty-five percent
(65%) of all issued and outstanding Stock of such Excluded Subsidiary to be
pledged as Collateral pursuant to the foregoing Stock pledge requirement;

(c) each such Subsidiary (other than an Excluded Foreign Subsidiary) to grant to
the Agent (or the Canadian Collateral Agent, as applicable), for the ratable
benefit of the Lender Parties, a security interest (subject only to (i) Liens
permitted under Section 7.2(e) as to Receivables, Inventory and Permitted
Investment Securities, and (ii) Liens permitted under Section 7.2 as to all
other Collateral existing as of the date of acquisition by any Credit Party or
any other Subsidiary thereof of such newly acquired Subsidiary, if applicable)
in all accounts, inventory, equipment, furniture, fixtures, chattel paper,
documents, instruments,

20


--------------------------------------------------------------------------------


general intangibles and other tangible and intangible personal Property and all
real Property owned at any time by such Subsidiary and all products and proceeds
thereof (subject to similar exceptions as set forth in the Security Documents);
and

(d) cause such Subsidiary to deliver to the Agent (or the Canadian Collateral
Agent, as applicable) such other Joinder Agreements, guaranties, contribution
and set-off agreements, security agreements, pledge agreements, Tri-Party
Agreements and other Loan Documents and such related certificates, Uniform
Commercial Code, PPSA (Ontario), PPSA (Nova Scotia) and other customary lien
search reports, legal opinions and other documents (including Organizational
Documents) as the Agent (or the Canadian Collateral Agent, as applicable) may
reasonably require, each in form and substance reasonably satisfactory to the
Agent (or the Canadian Collateral Agent, as applicable), and to submit to a
collateral audit conducted by an independent audit firm designated by Agent (or
the Canadian Collateral Agent, as applicable) and satisfactory to the Agent (or
the Canadian Collateral Agent, as applicable) in its reasonable discretion;

provided, however, that any such Subsidiary that is an Excluded Foreign
Subsidiary shall not be required to become a Guarantor or grant any Liens
hereunder; provided, further, that until such Subsidiary becomes a Guarantor or
a Borrower pursuant to the terms of this Agreement it shall not become a Credit
Party.  To the extent reasonably feasible, all of the foregoing requirements
shall be affected by the execution and delivery of a Joinder Agreement.

SECTION 17.  Amendment to Section 6.15(a) of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, the first
sentence of clause (a) of Section 6.15 of the Credit Agreement is hereby deleted
in its entirety and the following new sentence is substituted in lieu thereof:

At all times after (i) Availability is less than $30,000,000, or (ii) the
occurrence of a Default or an Event of Default (any such time, until the
occurrence of a Dominion Termination Event, a “Dominion Event”), and until such
time when Availability has exceeded $40,000,000 for sixty (60) consecutive days
and no Default or Event of Default is continuing (a “Dominion Termination
Event”), the Borrowers shall cause all payments received by any Borrowers or any
of their Subsidiaries (other than any Guarantor, except as provided below) on
account of Receivables of the Borrowers (whether in the form of cash, checks,
notes, drafts, bills of exchange, money orders or otherwise) to be promptly
deposited in the form received (but with any endorsements of the applicable
Borrower or Subsidiary necessary for deposit or collection, and if received in
funds other than U.S. dollars, with such arrangements for conversion to U.S.
dollars as may be acceptable to the Agent) into one or more Collection Accounts
of the Borrowers designated by the Agent.

21


--------------------------------------------------------------------------------


SECTION 18.  Amendment to Section 7.1 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.1 of the Credit Agreement shall be amended to:

(i)            delete clauses (f) and (g) thereof in their entirety and insert
the following new clauses (f) and (g) in lieu thereof:

(f)            (i) Indebtedness of any Credit Party to any other Credit Party,
and (ii) the Unpledged Inter-Company Loans, but only to the extent that there
are corresponding Pledged Inter-Company Loans then outstanding with at least an
equal aggregate outstanding balance, provided, that, in case of both clause (i)
and (ii), no such Indebtedness may be cancelled, compromised or otherwise
discounted in any respect without the written consent of the Required Lenders;

(g)           Contingent Obligations of a Credit Party with respect to (i)
Indebtedness of another Credit Party that is permitted hereunder or (ii)
Indebtedness of an Offshore Entity that is permitted under Section 7.20;

(ii)           to delete the word “and” at the end of clause (l) of Section 7.1,
to re-designate clause (m) of Section 7.1 as clause (n) thereof, and to insert a
new clause (m) which shall read in full as follows:

(m)          Senior unsecured Indebtedness, and/or senior subordinated unsecured
Indebtedness, evidenced by Additional Senior Notes, provided, that (i) the sum
of the outstanding principal amount of all Additional Senior Notes and the
Senior Notes shall not exceed $375,000,000, and (ii) upon the incurrence of any
Additional Senior Notes, the Fixed Charge Coverage Ratio for the Borrowers and
their Subsidiaries (after giving effect to the incurrence of the Additional
Senior Notes) shall be greater than 1.15 to 1.00 for the most recently completed
four quarter period, assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
reasonably acceptable to the Agent) such Indebtedness was incurred on the first
day of such applicable period; and

SECTION 19.  Amendment to Section 7.2(i) of the Credit Agreement. Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, clause (i)
of Section 7.2 of the Credit Agreement is hereby deleted in its entirety and the
following new clause (i) is substituted in lieu thereof:

(i)            Liens in favor of any Credit Party securing any Indebtedness
permitted pursuant to Section 7.1(f)(i) hereof;

SECTION 20.  Amendment to Section 7.3 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 7.3 of the Credit Agreement shall
be amended to delete the “and” at the end of clause (b) thereof, to delete the
period “.” at the end of clause (c)

22


--------------------------------------------------------------------------------


thereof, by inserting “; and” in lieu of such period and by inserting in Section
7.3 a new clause (d) which shall read in full as follows:

(d)           The guarantees by any Credit Party of Indebtedness created,
incurred or existing pursuant to the terms of Section 7.20 hereof, provided,
that, at all times any such guaranty is in effect the maximum amount of such
guaranteed Indebtedness shall be deemed to be an Investment in an Offshore
Entity on the date such guaranty is entered into, and any such Investment must
be permitted under Section 7.7 hereof (whether through one or a combination of
the clauses thereof so long as such amounts aggregate to such maximum amount).

SECTION 21.  Amendment to Section 7.4 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 7.4 of the Credit Agreement shall
be amended to delete clauses (c) and (d) thereof in their entirety and insert in
lieu thereof new clauses (c) and (d) which shall read in full as follows:

(c)           (i) Sell, convey, lease, transfer or otherwise dispose of all or
any portion of the Property (except for the sale of Inventory in the ordinary
course of business) of any Credit Party, or agree to take any such action, or
(ii) permit any Offshore Entity to sell, convey, lease, transfer or otherwise
dispose of all or any substantial portion of the Property (except for the sale
of Inventory in the ordinary course of business) of such Offshore Entity, or
permit any Offshore Entity to agree to take any such action;

(d)           Sell, assign, pledge, transfer or otherwise dispose of, or in any
way part with control of, any Stock of any of its Subsidiaries or of any
Offshore Entity or any Indebtedness or obligations of any character of any of
its Subsidiaries or of any Offshore Entity, or permit any such Subsidiary or
Offshore Entity to do so with respect to any Stock of any other subsidiary or
any Indebtedness or obligations of any character of any Credit Party, any of
their Subsidiaries or any Offshore Entity, or permit any of their Subsidiaries
or any of the Offshore Entities to dissolve or liquidate, or to issue any
additional Stock other than to the Credit Parties or, solely with respect to
FiberMark’s subsidiaries, to FiberMark or one of its directly or indirectly
wholly owned subsidiaries;

SECTION 22.  Additional Amendment to Section 7.4 of the Credit Agreement.  Upon
the effectiveness of this Amendment in accordance with Section 37 hereof,
Section 7.4 of the Credit Agreement shall be amended to:

(i)            delete the word “and” at the end of clause (viii) of Section
7.4(4) of the Credit Agreement, to re-designate clause (ix) of Section 7.4(4) as
clause (x) thereof, and to insert a new clause (ix) which shall read in full as
follows:

23


--------------------------------------------------------------------------------


(ix) sell, exchange, lease, transfer or otherwise dispose (in each case for
reasonably equivalent value) of Property of any Credit Party acquired after the
Third Amendment Effective Date (either through direct asset purchase or as part
of the acquisition of all or substantially all of the Stock of another Person)
having a fair market value not to exceed $5,000,000 in the aggregate during any
twelve month period;

(ii)           delete clause (6) of the proviso in its entirety and insert in
lieu thereof a new clause (6) and a new clause (7) which shall read in full as
follows:

(6)           the Credit Parties may purchase or otherwise acquire all or a
substantial portion of the assets of one or more Persons, or any shares of Stock
of, or similar interest in, any Person; provided, that, (i) such transaction or
series of transactions is not otherwise prohibited hereunder, (ii) the Credit
Parties comply with the requirements hereof, including without limitation
Sections 6.10 and 6.20, in connection with such transaction or series of
transactions, (iii) the aggregate purchase price (including merger
consideration, if applicable) paid by the Credit Parties in such transaction or
series of transactions does not exceed $80,000,000 in any twelve month period or
$150,000,000 in the aggregate, (iv) the Availability immediately after giving
effect to the completion of any such transaction and any series of transactions
shall not be less than $45,000,000 on a pro forma basis (and the Borrowers shall
provide the Agent with a pro forma calculation in form and substance reasonably
satisfactory to the Agent) which includes all consideration given in connection
with such transaction or series of transactions as  having been paid in cash at
the time of the initial completion of any such transaction or series of
transactions, and (v) the Fixed Charge Coverage Ratio for the Borrowers and
their Subsidiaries (after giving effect to such transaction or series of
transactions) shall be greater than 1.15 to 1.00 for the most recently completed
four quarter period assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
acceptable to the Agent) such transaction or series of transactions occurred on
the first day of such applicable period; and

(7)           the Credit Parties shall be permitted to complete the FiberMark
Acquisition on or prior to December 31, 2006 substantially in accordance with
the FiberMark Purchase Agreement, as the same may be amended or otherwise
modified from time to time; provided, that, any amendment or other modification
to the FiberMark Purchase Agreement which are materially adverse to the Agent
and the Lenders, as determined by the Agent in its sole discretion, shall
require the prior written

24


--------------------------------------------------------------------------------


consent of the Agent and the Required Lenders; provided, further, that at the
time of such FiberMark Acquisition and as a condition precedent thereto, each
condition set forth on Exhibit D to the Third Amendment is satisfied (the date
of completion of such FiberMark Acquisition, including, without limitation, the
satisfaction of each condition precedent set forth on Exhibit D to the Third
Amendment is referred to herein as the “FiberMark Acquisition Effective Date”. 
With respect to any proposed amendment, modification or waiver to the FiberMark
Purchase Agreement, the Parent shall notify and provide the Agent with a copy of
such proposed amendment, modification or waiver prior to its execution and the
Agent, acting alone, shall determine in its sole discretion whether such
proposed amendment, modification or waiver is materially adverse to the Agent
and the Lenders.

SECTION 23.  Amendment to Section 7.5 of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 7.5 of the Credit Agreement shall
be amended to read in full as follows:


7.5           NATURE OF BUSINESS.  MATERIALLY CHANGE THE NATURE OF ITS BUSINESS
OR ENTER INTO ANY BUSINESS WHICH IS SUBSTANTIALLY DIFFERENT FROM THE BUSINESS IN
WHICH IT IS ENGAGED AS OF THE THIRD AMENDMENT EFFECTIVE DATE, EXCEPT FOR ENTRY
INTO RELATED BUSINESSES THAT DO NOT IN THE AGGREGATE SUBSTANTIALLY CHANGE THE
OVERALL COMPOSITION OF THE CREDIT PARTIES’ OR THE OFFSHORE ENTITIES RESPECTIVE
BUSINESSES.

SECTION 24.  Amendment to Section 7.6 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.6 of the Credit Agreement shall be amended to read in full as follows:


7.6           TRANSACTIONS WITH RELATED PARTIES.  EXCEPT FOR ANY PERMITTED
AFFILIATE TRANSACTIONS AND OTHER TRANSACTIONS SPECIFICALLY PERMITTED BY
SECTION 7.4 OR 7.7, ENTER INTO ANY OTHER TRANSACTION, CONTRACT, LICENSE OR
AGREEMENT OF ANY KIND WITH ANY AFFILIATE, OFFICER OR DIRECTOR OF ANY CREDIT
PARTY OR ANY OF THEIR SUBSIDIARIES, UNLESS SUCH TRANSACTION, CONTRACT OR
AGREEMENT IS MADE UPON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE SUBJECT
CREDIT PARTY(IES) THAN THOSE WHICH COULD HAVE BEEN OBTAINED FROM WHOLLY
INDEPENDENT AND UNRELATED THIRD PARTIES.

SECTION 25.  Amendment to Section 7.7 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.7 of the Credit Agreement shall be amended by deleting the “and” at the end of
clause (g) thereof, by deleting clause (h) thereof in its entirety and by
substituting the following new clauses (h), (i), (j), (k) and (l) in lieu
thereof:

(h)           the FiberMark Acquisition; provided, that such acquisition is made
in accordance with Section 7.4;

25


--------------------------------------------------------------------------------


(i)            Pledged Inter-Company Loans, but solely to the extent an
Unpledged Inter-Company Loan in an equal amount is made promptly thereafter and
remains outstanding unless reduced in connection with a substantially
contemporaneous reduction of the Pledged Inter-Company Loans;

(j)            guarantees by one or more Credit Parties of Indebtedness of an
Offshore Entity that is permitted under Section 7.20 and for which Reserves
equal to the amount of such guaranteed Indebtedness have been established and
are being maintained with respect to Availability;

(k)           Investments in FinCo related to the initial capitalization of
FinCo in an amount not to exceed € 90,000; and

(l)            other loans, advances or Investments not covered by clauses (a)
through (k) above, in any aggregate amount not to exceed $10,000,000 at any time
outstanding.

SECTION 26.  Amendment to Section 7.11(e) of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.11 is hereby amended by deleting clause (e) therefrom in its entirety and by
substituting the following new clause (e) in lieu thereof:

(e)           Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, defease or retire for value, or make any
principal payment on, any Subordinated Indebtedness, prior to the Termination
Date (other than any non-cash conversion to equity and any principal payments on
Indebtedness permitted under Section 7.1(f)); provided, that each principal
payment made with respect to an Unpledged Inter-Company Loan must substantially
coincide with a principal payment in the same amount under a Pledged
Inter-Company Loan, such that, after the initial advance on the Unpledged
Inter-Company Loan, the outstanding balance of the Pledged Inter-Company Loans
and the Unpledged Inter-Company Loans remain equal at all times (after giving
effect to any such substantially contemporaneous principal payment).

SECTION 27.  Amendment to Section 7.12(a) of the Credit Agreement.  Upon the
FiberMark Acquisition Effective Date, Section 7.12(a) of the Credit Agreement
shall be amended to read in full as follows:

(a)           Permit the Fixed Charge Coverage Ratio of the Borrowers and their
Subsidiaries to be less than 1.1 to 1.0 as of the last day of any fiscal quarter
for the four quarter period ending on such day, such ratio to be tested with
respect to the most recently ended fiscal quarter on any date from time to time
on which Availability falls below $25,000,000, and on the last day of each
fiscal quarter ending thereafter, in each case until such

26


--------------------------------------------------------------------------------


time when Availability has exceeded $40,000,000 for sixty (60) consecutive days
and no Default or Event of Default is continuing.

SECTION 28.  Amendment to Section 7.16 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.16 is hereby amended to read in full as follows:


7.16         RESTRICTIVE AGREEMENTS.  OTHER THAN AS PROVIDED IN THIS AGREEMENT
AND THE SENIOR NOTE DOCUMENTS (AND THE ADDITIONAL SENIOR NOTE DOCUMENTS TO THE
EXTENT THE CONDITIONS AND RESTRICTIONS IN THE ADDITIONAL SENIOR NOTE DOCUMENTS
ARE NO MORE RESTRICTIVE THAN THOSE RESTRICTIONS AND CONDITIONS IN THE SENIOR
NOTE DOCUMENTS), DIRECTLY OR INDIRECTLY (A) AGREE TO RESTRICT OR CONDITION (I)
THE PAYMENT OF ANY DIVIDENDS OR OTHER DISTRIBUTIONS TO ANY CREDIT PARTY; (II)
THE PAYMENT OF ANY INDEBTEDNESS OWED TO ANY CREDIT PARTY; (III) THE MAKING OF
ANY LOANS OR ADVANCES TO ANY CREDIT PARTY; OR (IV) THE TRANSFER OF ANY OF ITS
PROPERTIES OR ASSETS TO ANY CREDIT PARTY, OR (B) CAUSE ANY OFFSHORE ENTITY TO
AGREE TO RESTRICT OR CONDITION THE PAYMENT OF ANY DIVIDENDS OR OTHER
DISTRIBUTIONS TO ANY OFFSHORE ENTITY OR TO ANY CREDIT PARTY TO THE EXTENT SUCH
CONDITION OR RESTRICTIONS WOULD PROHIBIT THE DISTRIBUTION OF AMOUNTS NECESSARY
TO PAY THE INTEREST ACCRUING ON THE UNPLEDGED INTER-COMPANY LOANS.

SECTION 29.  Amendment to Section 7.18 of the Credit Agreement.  Upon the
effectiveness of this Amendment in accordance with Section 37 hereof, Section
7.18 is hereby amended to read in full as follows:


7.18         DEPOSIT ACCOUNTS.  (A) ESTABLISH ANY ADDITIONAL DEPOSIT ACCOUNTS
FOR ANY PURPOSE (I) WHICH ARE NOT LISTED ON SCHEDULE 5.29 (AS UPDATED FROM TIME
TO TIME PURSUANT TO THE TERMS HEREOF) AND (II) UNLESS SUCH ADDITIONAL DEPOSIT
ACCOUNTS ARE CONTROLLED ACCOUNTS; PROVIDED, THAT THE REQUIREMENT SET FORTH IN
THE FOREGOING CLAUSE (II) SHALL BE WAIVED FOR A PERIOD OF SEVEN BUSINESS DAYS
AFTER THE FIBERMARK ACQUISITION EFFECTIVE DATE WITH RESPECT TO ALL DEPOSIT
ACCOUNTS ESTABLISHED SOLELY BY NP INTERNATIONAL OR NP INTERNATIONAL HOLDCO ON OR
WITHIN THE SEVEN BUSINESS DAYS PERIOD PRIOR TO THE FIBERMARK ACQUISITION
EFFECTIVE DATE, (B) ALLOW ANY OF PARENT’S FOREIGN EXCHANGE ACCOUNTS NUMBERED
11190-065, 11190-221, AND 11190-122, EACH WITH BANK OF AMERICA, N.A., TO REMAIN
OPEN OR TO BE REOPENED, OR TO HOLD ANY FUNDS OF ANY CREDIT PARTY, UNLESS SUCH
FOREIGN EXCHANGE ACCOUNTS ARE COVERED BY A TRI-PARTY AGREEMENT CONTAINING
ARRANGEMENTS SATISFACTORY TO THE AGENT WITH RESPECT TO SUCH ACCOUNTS, OR
(C) ALLOW (1) THE BALANCE OF CITIBANK ACCOUNT 30574566/CIGNA OMNIBUS (REFERRED
TO ON SCHEDULE 5.29 AS IN EFFECT ON THE CLOSING DATE) TO EXCEED $30,000 UNLESS
SUCH ACCOUNT IS SUBJECT TO A TRI-PARTY AGREEMENT, (2) THE AGGREGATE BALANCE OF
ONE OR MORE NEW ACCOUNTS ESTABLISHED IN THE ORDINARY COURSE OF BUSINESS AS PART
OF THE ADMINISTRATION OF EMPLOYEE BENEFITS OR OTHER CORPORATE-RELATED SERVICE
MATTERS AND NOT SUBJECT TO A TRI-PARTY AGREEMENT TO EXCEED $100,000 OR (3) ALLOW
ANY ACCOUNT REFERRED TO AS A “DISBURSEMENT/PASS-THROUGH ACCOUNT” ON
SCHEDULE 5.29 (AS IN EFFECT ON THE CLOSING DATE) TO HAVE A POSITIVE BALANCE OF
FUNDS OF ANY CREDIT PARTY

27


--------------------------------------------------------------------------------



(EXCEPT AS SPECIFICALLY PROVIDED IN SUCH SCHEDULE AS IN EFFECT ON THE CLOSING
DATE) UNLESS SUCH ACCOUNT IS SUBJECT TO A TRI-PARTY AGREEMENT.


SECTION 30.  ADDITION OF NEW SECTION 7.20 TO THE CREDIT AGREEMENT.  UPON THE
FIBERMARK ACQUISITION EFFECTIVE DATE, THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING PARAGRAPH THERETO AS A NEW SECTION 7.20 THEREOF:


7.20         LIMITATION ON INDEBTEDNESS OF OFFSHORE ENTITIES.  PERMIT (A) FINCO
TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST INDEBTEDNESS OTHER THAN THE PLEDGED
INTER-COMPANY LOANS, AND (B) THE OFFSHORE ENTITIES (OTHER THAN FINCO) TO CREATE,
INCUR, ASSUME OR SUFFER TO EXIST INDEBTEDNESS IN EXCESS OF €30,000,000 AT ANY
TIME OUTSTANDING.


SECTION 31.  AMENDMENT TO SECTION 8.1 OF THE CREDIT AGREEMENT.  UPON THE
FIBERMARK ACQUISITION EFFECTIVE DATE, SECTION 8.1 OF THE CREDIT AGREEMENT SHALL
BE AMENDED TO


(I)            INSERT THE PHRASE “OR ANY OFFSHORE ENTITY” IMMEDIATELY FOLLOWING
“ANY CREDIT PARTY” IN CLAUSE (B) OF SECTION 8.1 OF THE CREDIT AGREEMENT.


(II)           INSERT THE PHRASE “OR ANY OFFSHORE ENTITY” IMMEDIATELY FOLLOWING
“ANY CREDIT PARTY” IN CLAUSE (G) OF SECTION 8.1 OF THE CREDIT AGREEMENT.

(iii)          insert the phrase “or any Offshore Entity” immediately following
“any of their Subsidiaries” in clauses (o), (p), (q) and (r) of Section 8.1 of
the Credit Agreement.


SECTION 32.  ADDITION OF NEW SECTION 10.28 TO THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING PARAGRAPH THERETO AS A NEW
SECTION 10.28 THEREOF:

Section 10.28         Confidentiality.  Each of the Agent, the Issuing Bank and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Credit
Parties and their obligations, (g) with the consent of the Borrowers or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis

28


--------------------------------------------------------------------------------


from a source other than the Borrowers.  For the purposes of this Section,
“Information” means all information received from the Credit Parties relating to
any of the Credit Parties, the Offshore Entities, their respective subsidiaries
or their respective businesses, other than any such information that is
available to the Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.28
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE CREDIT PARTIES AND  THEIR RELATED PARTIES AND
AFFILIATES, OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS, CONSENTS AND AMENDMENTS,
FURNISHED BY THE CREDIT PARTIES, THE AGENT OR THEIR RESPECTIVE RELATED PARTIES
AND AFFILIATES, PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES AND AFFILIATES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE CREDIT
PARTIES AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


SECTION 33.  AMENDMENT TO SCHEDULE 1.1A OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, SCHEDULE
1.1A OF THE CREDIT AGREEMENT SHALL BE DELETED IN ITS ENTIRETY AND SCHEDULE 1.1A
ATTACHED TO THIS AMENDMENT SHALL BE SUBSTITUTED IN LIEU THEREOF.

29


--------------------------------------------------------------------------------



SECTION 34.  AMENDMENT TO SCHEDULE 5.8 OF THE CREDIT AGREEMENT.  UPON THE
EFFECTIVENESS OF THIS AMENDMENT IN ACCORDANCE WITH SECTION 37 HEREOF, SCHEDULE
5.8 OF THE CREDIT AGREEMENT SHALL BE DELETED IN ITS ENTIRETY AND SCHEDULE 5.8
ATTACHED TO THIS AMENDMENT SHALL BE SUBSTITUTED IN LIEU THEREOF.


SECTION 35.  LIMITED WAIVER RELATING TO REPAYMENT OF CANADIAN INTER-COMPANY
LOANS.  IN RELIANCE ON THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
CONTAINED IN THIS AMENDMENT, BUT SUBJECT TO THE SATISFACTION OF EACH CONDITION
PRECEDENT SET FORTH IN SECTION 37 HEREOF, THE LENDERS HEREBY AGREE AS FOLLOWS:


(A)           THE LENDERS HEREBY WAIVE ANY EVENTS OF DEFAULT RESULTING FROM THE
CREDIT PARTIES’ FAILURE TO COMPLY WITH THE CONDITIONS SET FORTH IN SECTION
7.11(E) OF THE CREDIT AGREEMENT SOLELY AS A RESULT OF CERTAIN CREDIT PARTIES’
MAKING PRINCIPAL PAYMENTS ON SUBORDINATED INDEBTEDNESS OWING TO ONE OR MORE
OTHER CREDIT PARTIES PRIOR TO THE DATE HEREOF.


(B)           IN ADDITION TO THE OTHER TERMS AND CONDITIONS SET FORTH HEREIN,
THE BORROWERS ACKNOWLEDGE THAT (A) THE LIMITED WAIVERS SET FORTH IN THIS SECTION
32 ARE LIMITED SOLELY TO THE MATTERS AND THE TIME PERIODS EXPRESSLY SET FORTH IN
THIS SECTION 32, AND (B) NOTHING CONTAINED HEREIN SHALL OBLIGATE THE AGENT OR
ANY LENDER TO GRANT ANY WAIVER OF ANY OTHER OBLIGATION OF ANY BORROWER UNDER THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR TO GRANT ANY FUTURE WAIVER OF
SECTION 7.11 OF THE CREDIT AGREEMENT.


SECTION 36.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AMENDMENT, THE CREDIT PARTIES REPRESENT AND WARRANT TO THE
AGENT AND EACH OF THE OTHER LENDER PARTIES THAT, AS OF THE EFFECTIVE DATE
(DEFINED BELOW):


(A)           AFTER GIVING EFFECT TO THE PROVISIONS OF THIS AMENDMENT WHICH ARE
EFFECTIVE ON THE THIRD AMENDMENT EFFECTIVE DATE, THE REPRESENTATIONS AND
WARRANTIES OF THE CREDIT PARTIES SET FORTH IN SECTION 5 OF THE CREDIT AGREEMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE
WITH THE SAME EFFECT AS IF MADE ON AND AS OF THE EFFECTIVE DATE, EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT AS OF
SUCH EARLIER DATE, AND EXCEPT FOR ANY CHANGE OF FACTS EXPRESSLY PERMITTED UNDER
THE PROVISIONS OF THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS;


(B)           NO DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT
AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT; AND


(C)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE CREDIT
PARTIES AND THE CREDIT AGREEMENT, AS AMENDED HEREBY, CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF THE CREDIT PARTIES, ENFORCEABLE AGAINST THE CREDIT
PARTIES IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


SECTION 37.  CONDITIONS TO EFFECTIVENESS OF AMENDMENT. THIS AMENDMENT SHALL
BECOME EFFECTIVE AS OF THE DATE (THE “EFFECTIVE DATE”) ON WHICH EACH OF THE
FOLLOWING CONDITIONS HAS BEEN SATISFIED:

30


--------------------------------------------------------------------------------



(A)           THE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE CREDIT PARTIES AND ALL THE
LENDERS;


(B)           THE AGENT SHALL HAVE RECEIVED PAYMENT FOR ANY AND ALL FEES OWING
IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE AMENDMENT FEE IN THE AGGREGATE
AMOUNT OF $165,000 FOR ALL SUCH LENDERS, WHICH AMENDMENT FEE SHALL BE DIVIDED ON
A PRO RATA BASIS AMONG SUCH LENDERS BY AGENT BASED ON EACH LENDER’S COMMITMENT
PERCENTAGE (AFTER GIVING EFFECT TO THE AMENDMENTS SET FORTH IN THIS AMENDMENT,
INCLUDING THE INCREASE OF THE TOTAL COMMITMENT).


(C)           TO THE EXTENT INVOICED, THE LENDERS, THE AGENT AND THE BOOK-RUNNER
SHALL HAVE RECEIVED PAYMENT OR REIMBURSEMENT OF THEIR OUT-OF-POCKET EXPENSES IN
CONNECTION WITH THIS AMENDMENT AND ANY OTHER OUT-OF-POCKET EXPENSES OF THE
LENDERS, THE AGENT OR THE BOOK-RUNNER REQUIRED TO BE PAID OR REIMBURSED PURSUANT
TO THE CREDIT AGREEMENT, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE AGENT;


(D)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT SUCH CERTIFICATES
OF AUTHORIZED OFFICERS OF THE BORROWERS AND THE GUARANTORS, CERTIFICATES OF
GOVERNMENTAL AUTHORITIES, CERTIFIED COPIES OF THE CERTIFICATES OF INCORPORATION,
FORMATION, BYLAWS AND OPERATING AGREEMENTS, AS APPLICABLE, OF THE BORROWERS AND
THE GUARANTORS (OR CERTIFIED CONFIRMATION THAT NO AMENDMENTS, MODIFICATIONS OR
REVISIONS HAVE BEEN TO THOSE PREVIOUSLY CERTIFIES AND DELIVERED TO THE AGENT, AS
APPLICABLE), CERTIFIED COPIES OF RESOLUTIONS OF THE DIRECTORS, MANAGERS OR
MEMBERS, AS APPLICABLE OF THE BORROWERS AND THE GUARANTORS AND SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REQUIRE TO EVIDENCE THE
VALID CORPORATE EXISTENCE AND AUTHORITY TO CONDUCT BUSINESS OF THE BORROWERS AND
THE GUARANTORS AND THE DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT ANY OTHER DOCUMENTS RELATED TO THIS AMENDMENT AND ANY OTHER LEGAL
MATERS RELATING TO THE BORROWERS, THE GUARANTORS, ANY SUBSIDIARY OR THE OTHER
LOAN DOCUMENTS BY THE BORROWERS AND/OR THE GUARANTORS, ALL IN A FORM AND
SUBSTANCE REASONABLE SATISFACTORY TO THE AGENT AND ITS COUNSEL;


(E)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT A FAVORABLE
OPINION OF POWELL GOLDSTEIN LLP, COUNSEL TO THE BORROWERS AND THE GUARANTORS
DATED AS OF THE EFFECTIVE DATE, ADDRESSED TO THE AGENT AND THE LENDERS AND
COVERING SUCH MATTERS IN CONNECTION WITH THE FOREGOING AS THE AGENT OR THE
LENDERS MAY REASONABLY REQUEST, IN A FORM AND SUBSTANCE REASONABLE SATISFACTORY
TO THE AGENT AND ITS COUNSEL;


(F)            THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT NEW DULY
COMPLETED AND EXECUTED REVOLVING CREDIT NOTES DATED AS THE EFFECTIVE DATE FOR
EACH LENDER WHO HAS INCREASED ITS COMMITMENT PURSUANT TO THIS AMENDMENT, AND IN
EACH CASE PAYABLE TO THE ORDER OF SUCH LENDER;


(G)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT SECURITY DOCUMENTS
AND OTHER LEGAL DOCUMENTATION RELATED TO THE PLEDGE OF 65% OF THE ISSUED AND
OUTSTANDING EQUITY INTERESTS OF FINCO AND THE PLEDGED INTER-COMPANY LOANS AND
EACH PLEDGED INTER-COMPANY NOTE, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT AND ITS COUNSEL;


(H)           THE AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH ASSET
APPRAISALS (INVENTORY, EQUIPMENT AND THE TIMBERLAND PROPERTIES) OF CERTAIN
ASSETS TO BE SPECIFIED BY THE

31


--------------------------------------------------------------------------------



AGENT FROM APPRAISERS SATISFACTORY TO THE AGENT; PROVIDED, THAT, SUCH APPRAISERS
SHALL BE ENGAGED DIRECTLY BY THE AGENT AND SHALL HAVE NO DIRECT OR INDIRECT
INTEREST, FINANCIAL OR OTHERWISE, IN THE PROPERTY OR THE TRANSACTION; AND


(I)            THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT SUCH OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT MAY REASONABLY REQUEST IN
CONNECTION WITH THE PURPOSES OF THIS AMENDMENT, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT AND ITS COUNSEL.


SECTION 38.  EFFECT OF AMENDMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE A
WAIVER OF, AMEND, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE AGENT OR
THE OTHER LENDER PARTIES UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN
ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  THIS AMENDMENT SHALL
APPLY AND BE EFFECTIVE WITH RESPECT ONLY TO THE MATTERS EXPRESSLY REFERRED TO
HEREIN, AND NOTHING HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER TO A CONSENT
TO, OR A WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF THE TERMS,
CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN SIMILAR OR DIFFERENT CIRCUMSTANCES. 
THIS AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT
AGREEMENT.


SECTION 39.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 40.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AMENDMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.


SECTION 41.  COSTS AND EXPENSES.  THE BORROWERS AGREE TO REIMBURSE THE AGENT FOR
ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
AGENT ACTUALLY INCURRED.


SECTION 42.  HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


SECTION 43.  SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PORTIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 44.  NO PARTY DEEMED DRAFTER.  EACH OF THE PARTIES HERETO AGREES THAT NO
PARTY HERETO SHALL BE DEEMED TO BE THE DRAFTER OF THIS AMENDMENT.

32


--------------------------------------------------------------------------------



SECTION 45.  RATIFICATION OF GUARANTY.  EACH GUARANTOR HEREBY CONSENTS TO THIS
AMENDMENT AND HEREBY CONFIRMS AND AGREES THAT (A) NOTWITHSTANDING THE
EFFECTIVENESS OF THIS AMENDMENT, THE GUARANTY IS, AND SHALL CONTINUE TO BE, IN
FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS,
EXCEPT THAT, ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN
THE GUARANTY TO THE “AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT, AND (B) THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY AND ALL OF THE COLLATERAL DESCRIBED THEREIN DO, AND SHALL CONTINUE
TO, SECURE THE PAYMENT OF ALL OF THE OBLIGATIONS SECURED THEREBY.


SECTION 46.  FINCO LETTER AGREEMENT.  UPON THE EFFECTIVENESS OF THIS AMENDMENT
IN ACCORDANCE WITH SECTION 37 HEREOF, THAT CERTAIN LETTER AGREEMENT DATED
SEPTEMBER 14, 2006 AMONG THE BORROWERS, THE GUARANTOR, THE AGENT AND THE LENDERS
AND PURSUANT TO WHICH THE LENDERS CONSENTED TO THE CREATION OF FINCO AND LIMITED
THE INVESTMENTS AND ACTIVITIES OF FINCO SHALL BE TERMINATED.

[SIGNATURE PAGES FOLLOW]

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the day and year first written
above.

 

NEENAH PAPER, INC.,

 

 

as a Borrower

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

 

as a Borrower

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

NEENAH PAPER SALES, INC.,

 

 

as a Borrower

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

NPCC HOLDING COMPANY, LLC,

 

 

as a Borrower

 

 

 

 

 

By:  Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL HOLDING

 

 

COMPANY, LLC,

 

 

as a Borrower

 

 

 

 

 

By:  Neenah Paper, Inc., as its sole member

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

NEENAH PAPER COMPANY OF CANADA,

 

 

as a Guarantor

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

individually and as Agent,

 

 

 

 

 

 

by:

 

 

 

Name:

Jeff A. Tompkins

 

 

 

Title:

Vice President

 

 

 

J.P. MORGAN SECURITIES INC.,

 

 

as Book-Runner,

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of
Institution: WELLS FARGO FOOTHILL, L.L.C.

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of
Institution: BANK OF AMERICA, N.A.

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of
Institution: THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of

 

 

Institution:

CITIZENS BUSINESS CREDIT, a Division of

 

 

 

Citizens Leasing Corporation, a Rhode Island

 

 

 

Corporation, as a Lender

 

 

 

 

 

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of
Institution:  UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THIRD AMENDMENT DATED
AS OF OCTOBER 3, 2006 TO THE NEENAH PAPER
CREDIT AGREEMENT DATED AS OF NOVEMBER
30, 2004

 

 

 

 

 

To approve this Amendment:

 

 

 

 

 

Name of

 

 

Institution:

GOLDMAN SACHS CREDIT PARTNERS

 

 

 

L.P.

 

 

 

 

 

 

 

 

 

by:

 

 

 

Name:

 

 

 

Title:

 


--------------------------------------------------------------------------------